

AMENDMENT NUMBER FIVE TO LOAN AND SECURITY AGREEMENT
 
THIS AMENDMENT NUMBER FIVE TO LOAN AND SECURITY AGREEMENT (this “Amendment”),
dated as of April 13, 2006, is entered into by and among THE MAJESTIC STAR
CASINO, LLC, an Indiana limited liability company (“Parent”), and each of
Parent’s Subsidiaries identified on the signature pages hereof (such
Subsidiaries, together with Parent, are referred to hereinafter each
individually as a “Borrower”, and individually and collectively, jointly and
severally, as the “Borrowers”), each of the lenders that is a signatory to this
Amendment, and WELLS FARGO FOOTHILL, INC., a California corporation, as the
arranger and administrative agent for the Lenders (in such capacity, together
with its successors, if any, in such capacity, “Agent”; and together with each
of the Lenders, individually and collectively, the “Lender Group”), in light of
the following:
 
W I T N E S S E T H
 
WHEREAS, each Borrower and the Lender Group are parties to that certain Loan and
Security Agreement, dated as of October 7, 2003 (as amended, restated,
supplemented, or modified from time to time, the “Loan Agreement”);
 
WHEREAS, each Borrower has requested that the Lender Group agree to amend the
Loan Agreement in accordance with the provisions of this Amendment; and
 
WHEREAS, subject to the terms and conditions set forth in this Amendment, the
Required Lenders are willing to so amend the Loan Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree to amend the Loan Agreement
as follows:
 
1.  DEFINITIONS. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Loan Agreement, as amended
hereby.
 
2.  AMENDMENTS TO LOAN AGREEMENT.
 
(a)  Section 1.1 of the Loan Agreement is hereby amended by adding the words,
“but excluding any interest expense of Holdings in respect of the Discount
Notes,” at the end of clause (a) of the definition of “Consolidated Interest
Expense”.
 

1

--------------------------------------------------------------------------------





 
(b)  Section 7.18(a)(ii) of the Loan Agreement is hereby amended by deleting the
chart appearing therein and replacing it with the following chart:
 
 
“Applicable Ratio
 
 
Applicable Period
 
 
1.80:1.0
 
 
For the 12 month period
ending March 31, 2006
 
 
1.85:1.0
 
 
For the 12 month period
ending June 30, 2006 and on the last day of each
fiscal quarter of Borrowers thereafter”
 



 
3.  CONDITIONS PRECEDENT TO THIS AMENDMENT. The satisfaction of each of the
following shall constitute conditions precedent to the effectiveness of this
Amendment and each and every provision hereof:
 
(a)  After giving effect to this Amendment, the representations and warranties
in this Amendment, the Loan Agreement and the other Loan Documents shall be true
and correct in all respects on and as of the date hereof, as though made on such
date (except to the extent that such representations and warranties relate
solely to an earlier date);
 
(b)  Agent shall have received the reaffirmation and consent of each Guarantor
and Limited Recourse Guarantor attached hereto as Exhibit A (the “Consent”),
duly executed and delivered by an authorized official of each Guarantor and of
Limited Recourse Guarantor;
 
(c)  After giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing on the date hereof or as of the date of the
effectiveness of this Amendment; and
 
(d)  No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against any Borrower, any Guarantor, Limited Recourse
Guarantor, or any member of the Lender Group.
2

--------------------------------------------------------------------------------


 
4.  REPRESENTATIONS AND WARRANTIES. Each Borrower hereby represents and warrants
to the Lender Group as follows:
 
(a)  After giving effect to this Amendment, the representations and warranties
in this Amendment, the Loan Agreement and the other Loan Documents are true and
correct in all respects on and as of the date hereof, as though made on such
date (except to the extent that such representations and warranties relate
solely to an earlier date);
 
(b)  The execution, delivery, and performance of this Amendment and of the Loan
Agreement, as amended by this Amendment, are within each Borrower’s corporate
powers, have been duly authorized by all necessary corporate action, and are not
in contravention of any law, rule, or regulation, or any order, judgment,
decree, writ, injunction, or award of any arbitrator, court, or governmental
authority, or of the terms of its charter or bylaws, or of any contract or
undertaking to which it is a party or by which any of its properties may be
bound or affected;
 
(c)  This Amendment and the Loan Agreement, as amended by this Amendment,
constitute each Borrower’s legal, valid, and binding obligation, enforceable
against such Borrower in accordance with its terms;
 
(d)  This Amendment has been duly executed and delivered by each Borrower;
 
(e)  The execution, delivery, and performance of the Consent is within each
Guarantor’s and Limited Recourse Guarantor’s corporate power, has been duly
authorized by all necessary corporate action, and is not in contravention of any
law, rule or regulation, or any order, judgment, decree, writ, injunction, or
award of any arbitrator, court or governmental authority, or of the terms of its
charter or bylaws, or of any contract or undertaking to which it is a party or
by which any of its properties may be bound or affected;
 
(f)  The Consent constitutes each Guarantor’s and Limited Recourse Guarantor’s
legal, valid, and binding obligations, enforceable against each such Person in
accordance with its terms;
 
(g)  After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing on the date hereof or as of the date of the
effectiveness of this Amendment;
 
(h)  No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against Borrower, any Guarantor, Limited Recourse Guarantor, or any
member of the Lender Group; and
 
(i)  The Consent has been duly executed and delivered by each Guarantor and
Limited Recourse Guarantor.
 

3

--------------------------------------------------------------------------------





 
5.  CONSTRUCTION. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN THE STATE OF CALIFORNIA.
 
6.  ENTIRE AMENDMENT; EFFECT OF AMENDMENT. This Amendment, and terms and
provisions hereof, constitute the entire agreement among the parties pertaining
to the subject matter hereof and supersedes any and all prior or contemporaneous
amendments relating to the subject matter hereof. Except for the amendments to
the Loan Agreement expressly set forth in Section 2 hereof, the Loan Agreement
and other Loan Documents shall remain unchanged and in full force and effect.
The execution, delivery, and performance of this Amendment shall not operate as
a waiver of or, except as expressly set forth herein, as an amendment of, any
right, power, or remedy of the Lender Group as in effect prior to the date
hereof. The amendments set forth herein are limited to the specifics hereof,
shall not apply with respect to any facts or occurrences other than those on
which the same are based, and except as expressly set forth herein, shall
neither excuse any future non-compliance with the Loan Agreement, nor shall
operate as a waiver of any Default or Event of Default. To the extent any terms
or provisions of this Amendment conflict with those of the Loan Agreement or
other Loan Documents, the terms and provisions of this Amendment shall control.
This Amendment is a Loan Document.
 
7.  COUNTERPARTS; TELEFACSIMILE EXECUTION. This Amendment may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and any of the parties hereto may execute this Amendment by
signing any such counterpart. Delivery of an executed counterpart of this
Amendment by telefacsimile shall be equally as effective as delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile also shall deliver an
original executed counterpart of this Amendment, but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Amendment.
 
8.  MISCELLANEOUS.
 
(a)  Upon the effectiveness of this Amendment, each reference in the Loan
Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of like
import referring to the Loan Agreement shall mean and refer to the Loan
Agreement as amended by this Amendment.
 
(b)  Upon the effectiveness of this Amendment, each reference in the Loan
Documents to the “Loan Agreement”, “thereunder”, “therein”, “thereof” or words
of like import referring to the Loan Agreement shall mean and refer to the Loan
Agreement as amended by this Amendment.
 
[signature page follows] 
 

4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the date first written above.
 





 
THE MAJESTIC STAR CASINO, LLC
an Indiana limited liability company
           
By:
/s/ Jon S. Bennett
   
Title:
Vice President and Chief Financial Officer
               
THE MAJESTIC STAR CASINO II, INC.,
   
an Indiana corporation
           
By:
/s/ Jon S. Bennett
   
Name:
Jon S. Bennett
   
Title:
Vice President and Chief Financial Officer
               
BARDEN MISSISSIPPI GAMING, LLC
a Mississippi limited liability company
           
By:
/s/ Jon S. Bennett
   
Title:
Vice President and Chief Financial Officer
               
BARDEN COLORADO GAMING, LLC
a Colorado limited liability company
           
By:
/s/ Jon S. Bennett
   
Title:
Vice President and Chief Financial Officer
 

 
 



S-1

--------------------------------------------------------------------------------












 
WELLS FARGO FOOTHILL, INC.
   
as Agent and as a Lender
           
By:
 /s/ John Leonard    
Title:
 Vice President                    
GENERAL ELECTRIC CAPITAL CORPORATION,
   
as a Lender
           
By:
 /s/ Bond Harberts        
Title:
 Dually Authorized Signatory  
















S-2

--------------------------------------------------------------------------------



Exhibit A
 
REAFFIRMATION AND CONSENT
 
All capitalized terms used herein but not otherwise defined herein shall have
the meanings ascribed to them in that certain Loan and Security Agreement by and
among THE MAJESTIC STAR CASINO, LLC, an Indiana limited liability company
(“MSC”), and each of MSC’s Subsidiaries identified on the signature pages
thereof (such Subsidiaries, together with MSC, are referred to hereinafter each
individually as a “Borrower”, and individually and collectively, jointly and
severally, as the “Borrowers”), each of the lenders that is from time to time a
party thereto (together with their respective successors and permitted assigns,
individually, “Lender” and, collectively, “Lenders”), and WELLS FARGO FOOTHILL,
INC., a California corporation, as the arranger and administrative agent for the
Lenders (in such capacity, together with its successors, if any, in such
capacity, “Agent”; and together with each of the Lenders, individually and
collectively the “Lender Group”), dated as of October 7, 2003 (as amended,
restated, supplemented or otherwise modified, the “Loan Agreement”), or in
Amendment Number Five to Loan and Security Agreement, dated as of April 13, 2006
(the “Amendment”), among the Borrowers and the Lender Group. The undersigned
each hereby (a) represent and warrant to the Lender Group that the execution,
delivery, and performance of this Reaffirmation and Consent are within its
powers, have been duly authorized by all necessary action, and are not in
contravention of any law, rule, or regulation, or any order, judgment, decree,
writ, injunction, or award of any arbitrator, court, or governmental authority,
or of the terms of its charter or bylaws, or of any contract or undertaking to
which it is a party or by which any of its properties may be bound or affected;
(b) consents to the amendment of the Loan Agreement by the Amendment; (c)
acknowledges and reaffirms its obligations owing to the Lender Group under any
Loan Documents to which it is a party; and (d) agrees that each of the Loan
Documents to which it is a party is and shall remain in full force and effect.
Although the undersigned has been informed of the matters set forth herein and
has acknowledged and agreed to same, it understands that the Lender Group has no
obligations to inform it of such matters in the future or to seek its
acknowledgment or agreement to future amendments, and nothing herein shall
create such a duty. Delivery of an executed counterpart of this Reaffirmation
and Consent by telefacsimile shall be equally as effective as delivery of an
original executed counterpart of this Reaffirmation and Consent. Any party
delivering an executed counterpart of this Reaffirmation and Consent by
telefacsimile also shall deliver an original executed counterpart of this
Reaffirmation and Consent but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Reaffirmation and Consent. This Reaffirmation and Consent shall be governed
by the laws of the State of California.
 
[signature page follows]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have each caused this Reaffirmation and
Consent to be executed as of the date of the Amendment.
 



 
MAJESTIC HOLDCO, LLC,
an Indiana limited liability company
         
By:
/s/ Jon S. Bennett
   
Name:
Jon S. Bennett
   
Title:
Vice President and Chief Financial Officer
                   
BUFFINGTON HARBOR PARKING ASSOCIATES, LLC,
a Delaware limited liability company
                 
By:
/s/ Jon S. Bennett
   
Name:
Jon S. Bennett
   
Title:
Vice President and Chief Financial Officer
                   
BUFFINGTON HARBOR RIVERBOATS, LLC,
a Delaware limited liability company
                 
By
/s/ Jon S. Bennett
   
Name:
Jon S. Bennett
   
Title:
Vice President and Chief Financial Officer
 





 